UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

DEBRA T.,

                               Plaintiff,

v.                                                            8:16-CV-0157
                                                              (TWD)
COMM’R OF SOC. SEC.,

                        Defendant.
____________________________________

APPEARANCES:                                                  OF COUNSEL:

SCHNEIDER & PALCSIK                                           MARK A. SCHNEIDER, ESQ.
 Counsel for Plaintiff
57 Court Street
Plattsburgh, NY 12901

U.S. SOCIAL SECURITY ADMIN.                                   PADMA GHATAGE, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                     DECISION and ORDER

       Currently before the Court, in this Social Security action filed by Debra T. (“Plaintiff”)

against the Commissioner of Social Security (“Defendant” or “the Commissioner”) pursuant to

42 U.S.C. §§ 405(g) and 1383(c)(3), are Plaintiff’s motion for judgment on the pleadings and

Defendant’s motion for judgment on the pleadings. (Dkt. Nos. 29 and 30.) For the reasons set

forth below, Plaintiff’s motion for judgment on the pleadings is denied and Defendant’s motion

for judgment on the pleadings is granted. The Commissioner’s decision denying Plaintiff’s

disability benefits is affirmed, and Plaintiff’s Complaint is dismissed.
I.      RELEVANT BACKGROUND

        A.      Factual Background

        Plaintiff was born in 1971, making her 41 years old at the alleged onset date and 46 years

old at the date of the ALJ’s December 2017 decision. Plaintiff completed two years of college

and training as a florist. She has previous work as a cashier and florist. At the initial application

level, Plaintiff alleged disability due to diabetes and plantar fasciitis.

        B.      Procedural History

        Plaintiff applied for a period of disability and disability insurance benefits as well as

Supplemental Security Income on April 2, 2013, alleging disability beginning November 20,

2012. Her applications were initially denied on May 30, 2013, after which she timely requested

a hearing before an Administrative Law Judge (“ALJ”). She appeared at an administrative

hearing before ALJ Arthur Patane on June 30, 2014. (T. 34-54, 663-83.) 1 On September 26,

2014, the ALJ issued a written decision finding Plaintiff was not disabled under the Social

Security Act. (T. 17-33.) On January 21, 2016, the Appeals Council denied Plaintiff’s request

for review, making the ALJ’s decision the final decision of the Commissioner. (T. 1-7, 638-42.)

        Plaintiff filed a Complaint in the United States District Court for the Northern District of

New York on February 11, 2016. (Dkt. No. 1.) On September 23, 2016, this Court ordered

remand for further administrative proceedings pursuant to Sentence Six of 42 U.S.C. § 405(g)

upon stipulation of the parties. (T. 643-50, 687-91; Dkt. Nos. 17, 18, 19, 20.) On January 13,

2017, the Appeals Council remanded the case to the ALJ indicating that upon remand the ALJ


1
        The Administrative Transcript is found at Dkt. No. 24. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing
system. Citations not made to the Administrative Transcript will use the page numbers inserted
by the Court’s CM/ECF electronic filing system.
                                                2
would evaluate the opinion of Richard Liotta, Ph.D., and explain the weight given to such

opinion evidence, further evaluate Plaintiff’s mental impairments, give further consideration to

Plaintiff’s maximum residual functional capacity (“RFC”), and possibly obtain evidence from a

vocational expert (“VE”) to clarify the effect of the assessed limitations on Plaintiff’s

occupational base. 2 (T. 651-62.) Plaintiff appeared at an administrative hearing before ALJ

Patane on October 2, 2017. (T. 580-620.) On December 28, 2017, ALJ Patane issued a written

decision finding Plaintiff was not disabled under the Social Security Act. (T. 557-79.) Plaintiff

then filed a new Complaint in the United States District Court for the Northern District of New

York on January 5, 2018, and this Court ordered the cases consolidated under the lead case

number of 8:16-CV-0157. (Dkt. No. 23.)

       C.      The ALJ’s December 2017 Decision

       The ALJ made the following findings of fact and conclusions of law. (T. 563-72.)

Plaintiff met the insured status requirements of the Social Security Act through December 31,

2014, and has not engaged in substantial gainful activity since November 20, 2012, the alleged

onset date. (T. 563.) Her lumbar degenerative disc disease (“DDD”), diabetes, left foot plantar

fasciitis, obesity, depressive disorder, and anxiety disorder are severe impairments. (Id.)

Plaintiff does not have an impairment or combination of impairments that meets or medically

equals one of the listed impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”),

including Listings 12.04 (depressive, bipolar and related disorders) and 12.06 (anxiety and

obsessive-compulsive disorders). (T. 563-65.) She has the RFC to perform sedentary work

except she “[c]an perform low stress work which is simple, routine, and low stress, which is


2
       The Appeals Council also indicated that the ALJ would consolidate the claim files
including Plaintiff’s subsequent claims for Title II and Title XVI disability benefits filed on
February 2, 2016. (T. 654.)
                                                 3
defined as having only occasional decision-making, occasional changes in the work setting, or

frequent interaction with supervisors, the public, and co-workers.” (T. 565.) Plaintiff is unable

to perform any past relevant work, but she is capable of performing jobs existing in significant

numbers in the national economy. (T. 571-72.) The ALJ therefore concluded Plaintiff is not

disabled.

       D.      The Parties’ Briefings on Their Cross-Motions

               1.      Plaintiff’s Motion for Judgment on the Pleadings 3

       Plaintiff argues she is disabled under Listing 12.06; she also claims disability under

Listing 12.07 by reason of her somatoform disorder because she meets the A criteria for

somatoform disorders. (Dkt. No. 29 at 30-34.) Plaintiff asserts the ALJ erred at Step Two in not

finding she had a severe somatoform disorder. (Id. at 34.) The ALJ also erred by giving too

much weight to the unsupported opinion of non-examining medical expert Dr. Didio, and not

enough weight to the opinions treating sources and examining psychologist Dr. Liotta. (Id. at

35-42.) She alleges disability by her combination of mental illness, pain, and obesity, and claims

the ALJ erred by not crediting her testimony regarding her mental and physical limitations. (Id.

at 42-48.) She further argues this Court should remand for payment of benefits because she is

disabled as a matter of law and there is no need for another ALJ hearing. (Id. at 34, 48-49.)

Finally, Plaintiff asserts the ALJ erred by not complying with the remand order of the Appeals

Council because the ALJ did not find support for the RFC in the record as a whole and the

original ALJ’s decision did not contain an evaluation of Dr. Liotta’s opinion. (Id. at 49.)



3
        Plaintiff submitted a letter motion requesting permission to file a reply brief to address
the Court’s scope of review. (Dkt. No. 31.) The Court denied Plaintiff’s letter motion indicating
that the Court is aware of the scope of review and Plaintiff had already filed an oversized brief
with permission. (Dkt. No. 32.)
                                                  4
               2.      Defendant’s Motion for Judgment on the Pleadings

       In response, Defendant argues the absence of discussion of somatoform disorder at Step

Two was harmless error because the ALJ found several other severe impairments including

severe mental impairments of depressive and anxiety disorders, and then proceeded through the

sequential evaluation by considering all the medical evidence and impairments including those

related to Plaintiff’s somatic symptoms. (Dkt. No. 30 at 7.) Moreover, the ALJ’s findings at

Step Three are proper because Plaintiff did not meet the paragraph B or C criteria of Listing

12.06 for anxiety and obsessive-compulsive disorders, as supported by Dr. Didio’s opinion. (Id.

at 7-9.) Similarly, the ALJ correctly determined Plaintiff’s impairments did not meet or equal

Listing 12.07 (somatic symptom and related disorder) because that listing requires Plaintiff meet

the same paragraph B criteria as required in 12.06. (Id. at 9.) Since the ALJ properly found

Plaintiff did not meet the paragraph B criteria, the ALJ’s failure to specifically mention Listing

12.07 is harmless. (Id.) The ALJ also properly evaluated all of the medical opinion evidence

and other medical and non-medical evidence such that the RFC is supported by substantial

evidence. (Id. at 9-16.)

       Further, the ALJ properly assessed Plaintiff’s credibility under the regulatory framework

and properly explained the support for his credibility finding which included Plaintiff’s activities

of daily living. (Id. at 16-18.) Defendant also argues the RFC assessment was based on a proper

evaluation of all of the medical and non-medical evidence in the record and therefore accounted

for the combined effects of all of Plaintiff’s impairments. (Id. at 18.) Finally, the Commissioner

argues that the ALJ complied with the Appeals Council’s Remand Order because he properly

considered and assigned weight to Dr. Liotta’s opinion and proceeded through the entire

sequential analysis, including the Step Five review. (Id. at 19.) Accordingly, an award of


                                                 5
benefits is not warranted because the ALJ’s determination was amply supported by the record

evidence and should be affirmed. (Id.)

II.    RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence

standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685

F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by


                                                 6
substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in
               Appendix 1 of the regulations. If the claimant has such an
               impairment, the [Commissioner] will consider him disabled without
               considering vocational factors such as age, education, and work
               experience; the [Commissioner] presumes that a claimant who is
               afflicted with a “listed” impairment is unable to perform substantial
               gainful activity. Assuming the claimant does not have a listed
               impairment, the fourth inquiry is whether, despite the claimant’s
               severe impairment, he has the residual functional capacity to
               perform his past work. Finally, if the claimant is unable to perform
               his past work, the [Commissioner] then determines whether there is
               other work which the claimant could perform. Under the cases
               previously discussed, the claimant bears the burden of the proof as
               to the first four steps, while the [Commissioner] must prove the final
               one.


                                                 7
Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

III.   ANALYSIS

       A.      Substantial Evidence Supports the ALJ’s Analysis of Plaintiff’s Impairments
               at Step Two and the Listings 4

               i.      The ALJ’s Analysis of Plaintiff’s Impairments at Step Two

       At Step Two, the ALJ must determine whether the claimant has a severe impairment that

significantly limits her physical or mental abilities to do basic work activities. 20 C.F.R. §§

404.1520(c), 416.920(c). Basic work activities include walking, standing, sitting, lifting,

carrying, pushing, pulling, reaching, handling, seeing, hearing, speaking, understanding,

remembering and carrying out simple instructions, using judgment, and responding appropriately

to supervision, co-workers, and usual work situations. Taylor v. Astrue, 32 F. Supp. 3d 253, 265

(N.D.N.Y. 2012) (citing Gibbs v. Astrue, 07-CV-10563, 2008 WL 2627714, at *16 (S.D.N.Y.

July 2, 2008); 20 C.F.R. §§ 404.1521(b)(1)-(5)). “Although the Second Circuit has held that this

step is limited to ‘screening out de minimis claims,’ [] the ‘mere presence of a disease or

impairment, or establishing that a person has been diagnosed or treated for a disease or

impairment’ is not, by itself, sufficient to render a condition severe.” Taylor, 32 F. Supp. 3d at

265 (quoting Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995); Coleman v. Shalala, 895 F.

Supp. 50, 53 (S.D.N.Y. 1995)). Overall, the claimant retains the burden of presenting evidence



4
        As noted by Defendant, the Court has considered the issues herein in accordance with the
version of the Listings detailed in the revised Medical Criteria for Evaluating Mental Disorders,
as this version is applicable to this Decision and Order because it was issued prior to and in
effect at the time of the ALJ’s December 2017 decision. See 81 Fed. Reg. 66,138 (Sept. 26,
2016).
                                                  8
to establish severity. Id. (citing Miller v. Comm’r of Soc. Sec., 05-CV-1371 (FJS/GJD), 2008

WL 2783418, at *6-7 (N.D.N.Y. July 16, 2008)).

       This Court has indicated the failure to find a specific impairment severe at Step Two is

harmless where the ALJ concludes (a) there is at least one other severe impairment, (b) the ALJ

continues with the sequential evaluation, and (c) the ALJ provides explanation showing she

adequately considered the evidence related to the impairment that is ultimately found non-severe.

Fuimo v. Colvin, 948 F. Supp. 2d 260, 269-70 (N.D.N.Y. 2013) (citing Dillingham v. Astrue, 09-

CV-0236 (GLS/VEB), 2010 WL 3909630 (N.D.N.Y. Aug. 24, 2010), Report and

Recommendation adopted by 2010 WL 3893906 (N.D.N.Y. Sept. 30, 2010)); see also Reices-

Colon v. Astrue, 523 F. App’x 796, 798 (2d Cir. 2013) (finding that any error in failing to find

plaintiff’s anxiety and panic disorder severe at Step Two would be harmless because the ALJ

found other severe impairments present, continued through the sequential evaluation process,

and specifically considered plaintiff’s anxiety and panic attacks at those subsequent steps).

       Here at Step Two, the ALJ found Plaintiff’s lumbar DDD, diabetes, left foot plantar

fasciitis, obesity, depressive disorder, and anxiety disorder to be severe impairments. (T. 563.)

Plaintiff argues the ALJ erred at Step Two in not finding she had a severe somatoform disorder.

(Dkt. No. 29 at 34.) The Court finds this argument unpersuasive for the following reasons.

       First, the ALJ found severe impairments at Step Two including two severe mental

impairments (depressive disorder and anxiety disorder) and continued the sequential evaluation.

(T. 563-72.) This analysis included determining the RFC which restricted Plaintiff to low stress,

simple, routine work defined as having only occasional decision-making, occasional changes in

the work setting, and frequent interaction with supervisors, the public and coworkers. (Id. at

565.) The ALJ also made Step Five determinations. (Id. at 571-72.) Second, the ALJ’s overall


                                                 9
decision reflects a detailed analysis of Plaintiff’s mental impairments and related limitations as

well as the objective evidence of record. (Id. at 563-72.) Third, within his RFC analysis, the

ALJ afforded significant weight to Dr. Didio’s opinion, which explicitly considered Listing

12.07 for somatic disorder. (T. 570, 1217.) For these reasons and because the ALJ found at least

one other severe impairment, continued with the sequential evaluation, and provided explanation

showing he adequately considered the evidence related to Plaintiff’s non-severe impairments, the

Court finds any error by the ALJ in failing to find Plaintiff’s somatoform disorder to be severe

(or in failing to explicitly classify this alleged impairment as either severe or non-severe) to be

harmless.

       For the reasons above, the Court finds that substantial evidence supports the ALJ’s

findings at Step Two. Remand is therefore not required on this basis.

                       ii.     The ALJ’s Analysis of the Listings

       “Plaintiff has the burden of proof at step three to show that her impairments meet or

medically equal a Listing.” Rockwood v. Astrue, 614 F. Supp. 2d 252, 272 (N.D.N.Y. 2009)

(citing Naegele v. Barnhart, 433 F. Supp. 2d 319, 324 (W.D.N.Y. 2006)). “To meet a Listing,

Plaintiff must show that her medically determinable impairment satisfies all of the specified

criteria in a Listing.” Rockwood, 614 F. Supp. 2d at 272 (citing 20 C.F.R. § 404.1525(d)). “If a

claimant’s impairment ‘manifests only some of those criteria, no matter how severely,’ such

impairment does not qualify.” Rockwood, 614 F. Supp. 2d at 272 (quoting Sullivan v. Zebley,

493 U.S. 521, 530, 110 S. Ct. 885, 107 L.Ed.2d 967 (1990)). Additionally, a court may uphold

an ALJ’s finding that a claimant does not meet a Listing even where the decision lacks an

express rationale for that finding if the determination is supported by substantial evidence.

Rockwood, 614 F. Supp. 2d at 273 (citing Berry, 675 F.2d at 468).


                                                 10
        To meet Listing 12.06 for anxiety and obsessive-compulsive disorders, a claimant has to

establish the criteria of paragraphs A and B or the criteria of paragraphs A and C. 20 C.F.R. §

404, Subpart P, App. 1, Listing 12.06. The paragraph A criteria entails medical documentation

of anxiety disorder, panic disorder or agoraphobia, or obsessive-compulsive disorder while

paragraph B requires extreme limitation of one area or a marked limitation of two areas of

mental functioning, which include (1) understanding, remembering or applying information, (2)

interacting with others, (3) concentrating, persisting or maintaining pace, and (4) adapting or

managing oneself. Id. Paragraph C requires a medically documented history of the existence of

the disorder over a period of at least two years, with evidence of both (a) medical treatment,

mental health therapy, psychosocial support(s), or a highly structured setting(s) that is ongoing

and that diminishes the symptoms and signs of the mental disorder; and (b) marginal adjustment,

that is, minimal capacity to adapt to changes in environment or to demands that are not already

part of daily life. Id.

        To meet Listing 12.07 for somatic symptom and related disorders, a claimant has to

establish the criteria of both paragraphs A and B. 20 C.F.R. § 404, Subpart P, App. 1, Listing

12.07. Paragraph A entails medical documentation of one or more of the following:

                1. Symptoms of altered voluntary motor or sensory function
                that are not better explained by another medical or mental
                disorder;
                2. One or more somatic symptoms that are distressing, with
                excessive thoughts, feelings, or behaviors related to the
                symptoms; or
                3. Preoccupation with having or acquiring a serious illness
                without significant symptoms present.

Id. Paragraph B again requires extreme limitation of one area or a marked limitation of two

areas of mental functioning. Id.



                                                11
       Plaintiff argues she is disabled under Listing 12.07 by her somatoform disorder because

she meets the A criteria for somatoform disorders and the evidence from Dr. Kokernot and Ms.

Stowe supports a conclusion that she also meets or equals the B criteria of the Listing. (Dkt. No.

29 at 30-34.) Plaintiff also argues she is disabled under Listing 12.06 by her anxiety disorder.

(Id. at 34-35.) The Court finds these arguments unpersuasive for the following reasons.

       The ALJ’s decision includes careful consideration of Listings 12.04 and 12.06, explicitly

considering whether the paragraph B criteria were satisfied. (T. 563-64.) To that end, the ALJ

found that Plaintiff has a mild-to-moderate limitation in understanding, remembering or applying

information, mild limitation in interacting with others, moderate limitation with regard to

concentrating, persisting or maintaining pace, and moderate limitation in adapting or managing

oneself. (Id.) The ALJ indicated these findings were based on Dr. Didio’s opinion and

subsequently indicated in his RFC analysis that he had afforded significant weight to Dr. Didio’s

opinion. (T. 570, 1212-19.) Indeed, Dr. Didio’s opinion indicates mild-to-moderate limitations

in the ability to understand, remember, and carry out complex instructions and make judgments

on complex work-related decisions; mild limitations in the ability to interact appropriately with

the public; mild-to-moderate limitations in the ability to interact appropriately with supervisors

and coworkers; moderate limitations in the ability to respond appropriately to usual work

situations and changes in a routine work setting; none-to-mild limitations in understanding,

remembering or applying information; mild-to-moderate limitations in interacting with others

and concentrating, persisting or maintaining pace; and mild limitations in adapting or managing

oneself. (T. 1212-13, 1216.) The ALJ also indicated in his analysis that the evidence failed to

establish the presence of the paragraph C criteria. (T. 564-65.)




                                                12
       Further, the ALJ relied on Dr. Didio’s opinion in assessing Plaintiff’s mental limitations

and that opinion explicitly considered Listings 12.06 and 12.07, ultimately indicating Plaintiff

did not meet or medically equal the requirements of either listing. (T. 1217.) In assessing

Listing 12.06, Dr. Didio noted Plaintiff had anxiety disorder with restlessness and difficulty

concentrating and panic disorder or agoraphobia characterized by panic attacks and

disproportionate fear or anxiety about at least two different situations within the paragraph A

criteria, but no extreme or marked limitations in the areas of mental functioning as required by

paragraph B. (T. 1217.) Turning to Listing 12.07, Dr. Didio noted Plaintiff had two aspects of

the paragraph A criteria, but again did not meet the requirements of paragraph B. (Id.)

       For the reasons outlined above, the ALJ’s analysis of Plaintiff’s impairments regarding

Listings 12.06 and 12.07 is supported by substantial evidence. Remand is therefore not required

on these bases.

       B.         Substantial Evidence Supports the ALJ’s Analysis of the Opinion Evidence
                  and Plaintiff’s RFC

       RFC is defined as “‘what an individual can still do despite his or her limitations . . ..

Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work activities in

an ordinary work setting on a regular and continuing basis.’” Pardee v. Astrue, 631 F. Supp. 2d

200, 210 (N.D.N.Y. 2009) (quoting Melville v. Apfel, 198 F.3d 45 52 (2d Cir. 1999) (internal

citations omitted). “In making a residual functional capacity determination, the ALJ must

consider a claimant’s physical abilities, mental abilities, symptomology, including pain and other

limitations which could interfere with work activities on a regular and continuing basis.”

Pardee, 631 F. Supp. 2d at 210 (citing 20 C.F.R. § 404.1545(a)). “Ultimately, ‘[a]ny

impairment-related limitations created by an individual’s response to demands of work . . . must

be reflected in the RFC assessment.’” Hendrickson v. Astrue, 11-CV-0927 (ESH), 2012 WL
                                                 13
7784156, at *3 (N.D.N.Y. Dec. 11, 2012) (quoting SSR 85-15, 1985 WL 56857, at *8). The

RFC determination “must be set forth with sufficient specificity to enable [the Court] to decide

whether the determination is supported by substantial evidence.” Ferraris v. Heckler, 728 F.2d

582, 587 (2d Cir. 1984).

       When assessing a claimant’s RFC, an ALJ is entitled to rely on opinions from both

examining and non-examining State agency medical consultants because these consultants are

qualified experts in the field of social security disability. See also Frey ex rel. A.O. v. Astrue,

485 F. App’x 484, 487 (2d Cir. 2012) (“The report of a State agency medical consultant

constitutes expert opinion evidence which can be given weight if supported by medical evidence

in the record.”); Little v. Colvin, 14-CV-0063 (MAD), 2015 WL 1399586, at *9 (N.D.N.Y. Mar.

26, 2015) (“State agency physicians are qualified as experts in the evaluation of medical issues in

disability claims. As such, their opinions may constitute substantial evidence if they are

consistent with the record as a whole.”) (internal quotation marks omitted).

       The Second Circuit has long recognized the ‘treating physician rule’ set out in 20 C.F.R.

§§ 404.1527(c), 416.927(c). “‘[T]he opinion of a claimant’s treating physician as to the nature

and severity of the impairment is given ‘controlling weight’ so long as it is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in the case record.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir.

2015) (quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). However, there are

situations where the treating physician’s opinion is not entitled to controlling weight, in which

case the ALJ must “explicitly consider, inter alia: (1) the frequency, length, nature, and extent of

treatment; (2) the amount of medical evidence supporting the opinion; (3) the consistency of the

opinion with the remaining medical evidence; and (4) whether the physician is a specialist.’”


                                                  14
Greek, 802 F.3d at 375 (quoting Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013)). The factors

for considering opinions from non-treating medical sources are the same as those for assessing

treating sources, with the consideration of whether the source examined the claimant or not

replacing the consideration of the treatment relationship between the source and the claimant. 20

C.F.R. §§ 404.1527(c)(1)-(6), 416.927(c)(1)-(6).

                 i.    The Opinion Evidence

       The ALJ indicated that the RFC was supported by Plaintiff’s daily activities, the opinions

of Dr. Oommen, Dr. Racine and Dr. Didio, and benign findings on examination. (T. 571.) As

indicated above, the ALJ afforded significant weight to Dr. Didio’s opinion wherein he found

Plaintiff can perform low stress work including low level, simple, repetitive work tasks with

regular and frequent contact with others, and noted that Dr. Didio’s opinion was supported by his

examination of the record and his specialized knowledge of the Social Security regulations. (T.

570, 1212-19.)

       The ALJ afforded little weight to Ms. Stowe’s opinion, which indicated mild limitations

in the ability to understand, remember, and carry out simple instructions; moderate limitations in

the ability to make judgments on simple, work-related decisions, understand, remember and

carry out complex instructions, and make judgments on complex work-related decisions; and

marked limitations in the ability to interact appropriately with the public, supervisors and

coworkers and respond appropriately to usual work situations and changes in a routine work

setting. (T. 570-71, 1221-22.) The ALJ noted the opined marked limitations were not supported

by Plaintiff’s own testimony regarding her ability to socialize. (T. 570-71; 587-89.)

       The ALJ afforded little weight to Dr. Liotta’s opinion, noting that Dr. Liotta determined

Plaintiff’s ability to attend and concentrate was variable and she had some risk for deterioration.


                                                15
(T. 556, 571.) In accordance with the progress notes of the providers at Clinton County Mental

Health, the ALJ indicated that Plaintiff’s concentration and memory skills improved with

treatment. (T. 571, 886-998.)

       The ALJ afforded significant weight to Dr. Oommen’s opinion indicating a moderate

restriction for standing and walking, no limitation with sitting, and moderate limitations in the

ability to lift and carry. (T. 547, 571.) The ALJ indicated Dr. Oommen’s opinion was supported

by Dr. Racine’s opinion, which determined Plaintiff had no limitations in sitting, standing,

walking, lifting, or carrying. (T. 545, 571.) The ALJ also noted Dr. Oommen and Dr. Racine

were Plaintiff’s treating physicians, they had extensive histories of treating Plaintiff, and their

treatment records supported the limitations they placed on her. (T. 571.)

               ii.     The Court’s Analysis

       Plaintiff argues the ALJ erred by giving too much weight to the opinions of Dr. Racine

and Dr. Didio and not enough weight to the opinions of Dr. Liotta and Ms. Stowe or the

treatment notes from Dr. Kokernot and Ms. Stowe. (Dkt. No. 29 at 35-42.) Plaintiff also argues

the ALJ erred by not fully considering Dr. Kokernot’s opinion. (Id. at 41.) The Court finds

these arguments unpersuasive for the following reasons.

       The ALJ considered the opinion evidence in accordance with 20 C.F.R. §§ 404.1527 and

416.927. (T. 569.) His overall decision reflects a detailed consideration of the various opinions

of record as well as the medical evidence, Plaintiff’s testimony, and her activities of daily living.

(T. 565-71.) The ALJ provided numerous, specific reasons for the various weights afforded to

the multiple opinions of record including, for example, that Dr. Didio’s opinion was supported

by the medical records overall, while Ms. Stowe’s opinion and Dr. Liotta’s opinion were not. (T.

570-71.)


                                                  16
       It was within the ALJ’s purview to review all the evidence before him (including the

various opinions of record), resolving any inconsistencies therein, and making a determination

consistent with the evidence as a whole. See Bliss v. Colvin, 13-CV-1086 (GLS/CFH), 2015 WL

457643, at *7 (N.D.N.Y., Feb. 3, 2015) (“It is the ALJ’s sole responsibility to weigh all medical

evidence and resolve material conflicts where sufficient evidence provides for such.”); Petell v.

Comm’r of Soc. Sec., 12-CV-1596 (LEK/CFH), 2014 WL 1123477, at *10 (N.D.N.Y., Mar. 21,

2014) (“It is the ALJ’s sole responsibility to weigh all medical evidence and resolve material

conflicts where sufficient evidence provides for such.”); see also Quinn v. Colvin, 199 F. Supp.

3d 692, 712 (W.D.N.Y. 2016) (“‘Although [an] ALJ’s conclusion may not perfectly correspond

with any of the opinions of medical sources cited in his decision, he [is] entitled to weigh all of

the evidence available to make an RFC finding that [is] consistent with the record as a whole.’”)

(quoting Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013)); West v. Comm’r of Soc. Sec., 15-

CV-1042 (GTS/WBC), 2016 WL 6833060, at *5 (N.D.N.Y. Oct. 18, 2016), Report and

Recommendation adopted by 2016 WL 6833995 (N.D.N.Y. Nov. 18, 2016) (citing Matta, 508 F.

App’x at 56). Further, the ALJ was entitled to rely on Dr. Didio’s opinion as a qualified expert

in the field of social security disability. Frey, 485 F. App’x at 487; Little, 2015 WL 1399586, at

*9.

       Moreover, as Defendant has noted, Dr. Kokernot did not provide an opinion as to

Plaintiff’s functional limitations, but the ALJ did consider Dr. Kokernot’s treatment notes. (Dkt.

No. 30 at 16; T. 568-69, 886-998.) Plaintiff’s argument that the ALJ did not fully consider Dr.

Kokernot’s opinion is therefore not persuasive. (Dkt. No. 29 at 35, 41.)

       Finally, the Court’s review of the record and the ALJ’s overall decision do not support

Plaintiff’s argument that she is disabled by her combination of mental illness, pain, and obesity.


                                                 17
(Dkt. No. 29 at 42-44.) As indicated in Section III.A. of this Decision and Order, substantial

evidence supports the ALJ’s analysis of Plaintiff’s impairments and the listings. The Court will

not now reweigh evidence which was before the ALJ. See Warren v. Comm’r of Soc. Sec., 15-

CV-1185 (GTS/WBC), 2016 WL 7223338, at *9 (N.D.N.Y. Nov. 18, 2016) (“When applying

the substantial evidence test to a finding that a plaintiff was not disabled, the Court ‘will not

reweigh the evidence presented at the administrative hearing . . . . [Rather], [a]bsent an error of

law by the Secretary, [a] court must affirm her decision if there is substantial evidence [in the

record] to support it.’”), Report and Recommendation adopted by 2016 WL 7238947 (N.D.N.Y.

Dec. 13, 2016) (quoting Lefford v. McCall, 916 F. Supp. 150, 155 (N.D.N.Y. 1996)); Vincent v.

Shalala, 830 F. Supp. 126, 133 (N.D.N.Y. 1993) (“[I]t is not the function of the reviewing court

to reweigh the evidence.”) (citing Carroll v. Sec’y of Health & Human Services, 705 F.2d 638,

642 (2d Cir. 1983)); Lewis v. Colvin, 122 F. Supp. 3d 1, 7 (N.D.N.Y. 2015) (noting that it is not

the role of a court to “re-weigh evidence” because “a reviewing court ‘defers to the

Commissioner’s resolution of conflicting evidence’ where that resolution is supported by

substantial evidence) (quoting Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012);

citing Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009)).

         For the reasons outlined above, the ALJ’s analysis of the medical opinions and the

resulting RFC are supported by substantial evidence. Remand is therefore not required on these

bases.

         C.     Substantial Evidence Supports the ALJ’s Evaluation of Symptoms

         In evaluating a plaintiff’s RFC for work in the national economy, the ALJ must take the

plaintiff’s reports of pain and other symptoms into account. Genier v. Astrue, 606 F.3d 46, 49

(2d Cir. 2010). The ALJ must “‘carefully consider’” all the evidence presented by claimants


                                                  18
regarding their symptoms, which fall into seven relevant factors including ‘daily activities’ and

the ‘location, duration, frequency, and intensity of [their] pain or other symptoms.’” Del Carmen

Fernandez v. Berryhill, No. 18-CV-326, 2019 WL 667743, at *9 (S.D.N.Y. Feb. 19, 2019)

(citing 20 C.F.R. § 404.1529(c)(3); Social Security Ruling (SSR) 16-3p, Titles II and XVI:

Evaluation of Symptoms in Disability Claims, 81 FR 14166-01 at 14169-70, 2016 WL 1020935

(Mar. 16, 2016)). In 2016, the Commissioner eliminated the use of the term “credibility” from

the “sub-regulatory policy” because the regulations themselves do not use that term. SSR 16-3p,

81 FR at 14167. Instead, symptom evaluation tracks the language of the regulations. 5 The

evaluation of symptoms involves a two-step process. First, the ALJ must determine, based upon

the objective medical evidence, whether the medical impairments “could reasonably be expected

to produce the pain or other symptoms alleged . . ..” 20 C.F.R. §§ 404.1529(a), (b); 416.929(a),

(b). If so, at the second step, the ALJ must consider “‘the extent to which [the claimant’s]

alleged functional limitations and restrictions due to pain or other symptoms can reasonably be

accepted as consistent with the [objective medical evidence] and other evidence to decide how

[the claimant’s] symptoms affect [her] ability to work.’” Barry v. Colvin, 606 F. App’x 621, 623

(2d Cir. 2015) (citing inter alia 20 C.F.R. § 404.1529(a); Genier v. Astrue, 606 F.3d at 49)

(alterations in original). 6


5
        The standard for evaluating subjective symptoms has not changed in the regulations. Rather, the
term “credibility” is no longer used, and SSR 16-3p makes it clear that the evaluation of the claimant’s
symptoms is not “an evaluation of the claimant’s character.” 81 FR at 14167. The court will remain
consistent with the terms as used by the Commissioner.

6
       The court in Barry also cited SSR 96–7p, 1996 WL 374186, at *2 (July 2, 1996) which was
superseded by SSR 16-3p. As stated above, the factors considered are the same under both rulings. The
2016 ruling has removed the emphasis on “credibility.”


                                                19
       If the objective medical evidence does not substantiate the claimant’s symptoms, the ALJ

must consider the other evidence. Cichocki v. Astrue, 534 F. App’x 71, 76 (2d Cir. 2013) (citing

superseded SSR 96-7p). The ALJ must assess the claimant’s subjective complaints by

considering the record in light of the following symptom-related factors: (1) claimant’s daily

activities; (2) location, duration, frequency, and intensity of claimant’s symptoms; (3)

precipitating and aggravating factors; (4) type, dosage, effectiveness, and side effects of any

medication taken to relieve symptoms; (5) other treatment received to relieve symptoms; (6) any

measures taken by the claimant to relieve symptoms; and (7) any other factors concerning

claimant’s functional limitations and restrictions due to symptoms. 20 C.F.R. §§ 404.1529(c)(3),

416.929(c)(3).

       The ALJ must provide specific reasons for the determination. Cichocki v. Astrue, 534 F.

App’x at 76. However, the failure to specifically reference a particular relevant factor does not

undermine the ALJ’s assessment as long as there is substantial evidence supporting the

determination. Id.; see also Del Carmen Fernandez v. Berryhill, 2019 WL 667743 at *11 (citing

Rousey v. Comm’r of Soc. Sec., 285 F. Supp. 3d 723, 744 (S.D.N.Y. 2018)). “[R]emand is not

required where ‘the evidence of record allows the court to glean the rationale of an ALJ’s

decision.’” Cichocki v. Astrue, 534 F. App’x at 76 (quoting Mongeur v. Heckler, 722 F.2d 1033,

1040 (2d Cir. 1983)).

       Here, the ALJ found Plaintiff’s statements concerning the intensity, persistence and

limiting effects of her symptoms were not entirely consistent with the medical evidence and

other evidence. (T. 570.) Plaintiff argues the ALJ erred by not crediting her testimony and not

sufficiently explaining what evidence supported his negative evaluation of her symptoms and

contends her testimony was consistent with the medical records. (Dkt. No. 29 at 44-48.)


                                                20
Plaintiff also argues the ALJ erred by not considering her well-documented somatoform disorder

in evaluating her symptoms and assessing her credibility. (Id. at 48, n. 16.) The Court finds

these arguments unpersuasive for the following reasons.

       The ALJ’s decision contains a thorough review and discussion of the evidence of record

to support his indication that he found limited substantive support of disabling symptomology.

(T. 563-71.) Further, the ALJ provided sufficient reasoning for his evaluation of Plaintiff’s

symptoms including medical treatment records showing limited clinical and diagnostic findings,

and Plaintiff’s testimony as to her daily activities, all of which support the conclusion she can

perform sedentary work. (T. 427-39, 570, 587-89.)

       As discussed in Sections III.A. and III.B. of this Decision and Order, the ALJ adequately

considered Plaintiff’s alleged mental impairments and related limitations throughout the

sequential evaluation. (T. 563-71.) Thus, the Court finds any error by the ALJ in not explicitly

referencing Plaintiff’s alleged somatoform disorder in evaluating her symptoms and discussing

her credibility to be harmless.

       For the reasons above, the Court finds the ALJ’s evaluation of Plaintiff’s symptoms and

credibility is supported by substantial evidence. Remand is therefore not required on this basis.

       D.      The ALJ Complied with the Appeals Council Remand Order

       Plaintiff argues the ALJ erred by not complying with the remand order of the Appeals

Council because the ALJ did not find RFC support in the record as a whole. (Dkt. No. 29 at 49.)

Plaintiff notes the Appeals Council held that the original ALJ’s decision did not contain an

evaluation of her mental limitations as articulated by Dr. Liotta, apparently arguing that the ALJ

failed to evaluate Dr. Liotta’s opinion. (Id.) The Court does not find this argument persuasive.

As indicated by Defendant, the ALJ did properly consider and assign weight to Dr. Liotta’s


                                                 21
opinion and continued with the sequential evaluation through Step Five. (T. 568-72; Dkt. No. 30

at 19.) As discussed in Section III.B. of this Decision and Order, the ALJ’s RFC finding and his

analysis of the opinion evidence are supported by substantial evidence.

       Finally, Plaintiff argues that this Court should remand for payment of benefits. (Dkt. No.

29 at 34, 48-49.) For the reasons set forth above, the Court finds that remand is not required for

further consideration or for payment of benefits.

ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 29) is

DENIED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 30) is

GRANTED; and it is further

       ORDERED that Defendant’s decision denying Plaintiff disability benefits is

AFFIRMED, and it is further

       ORDERED that Plaintiff’s Complaint is DISMISSED.

       Dated: March 14, 2019
       Syracuse, New York




                                                22
